PER CURIAM:
James and Sharon Jones appeal a district court order granting summary judgment to the City of Frederick and Loumis Gene Alston and dismissing their civil rights complaint concerning James Jones’ mistaken arrest for a crime and dismissing their state law claims arising from the same incident. We have reviewed the record and the district court’s memorandum opinion and affirm for the reasons cited by the district court. See Jones v. City of Frederick, Md., No. l:07-cv-03010-AMD, 2008 WL 2509411 (D.Md. June 19, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.